                         UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF MICHIGAN
                              SOUTHERN DIVISION


UNITED STATES OF AMERICA,

              Plaintiff,
v.                                                             Case No. 11-20129

D-4 PATRICK MICHAEL MCKEOUN
D-5 JEFF GARVIN SMITH
D-6 PAUL ANTHONY DARRAH
D-7 CARY DALE VANDIVER
D-8 VINCENT JOHN WITORT
D-17 DAVID RANDY DROZDOWSKI,

              Defendants.


              OPINION AND ORDER DENYING TRIAL GROUP ONE’S
              MOTION FOR MISTRIAL AND MOTION FOR NEW TRIAL

       Before the court are two motions for mistrial and/or a new trial, filed by Defendant

Drozdowski on behalf of Trial Group 1 Defendants Patrick Michael Mckeoun, Jeff Garvin

Smith, Paul Anthony Darrah, Vincent John Witort, and David Randy Drozdowski. The

court finds that the issues have been adequately briefed and that an oral argument is

not necessary. E.D. Mich. 7.1(f)(2). For the reasons set forth below, the court will deny

Defendants’ motions.

                                    I. BACKGROUND

       A massive, overarching indictment charged 41 total defendants, either members

of or persons related to the Devils Diciples [sic] Motorcycle Club (“DDMC”). Allegations

embraced numerous offenses involving firearms, false statements, witness tampering,

perjury, gambling, violent crimes in aid of racketeering, various drug offenses, and
violating the Racketeer Influenced and Corrupt Organizations Act (RICO).1 The first

group of Defendants began trial in September 2014. On February 23, 2015, the jury

delivered its verdict. The jury found Defendant Drozdowski guilty on Counts 36 and 37,

but could not come to an agreement on Counts 1 and 3, which ultimately resulted in a

mistrial as to those counts. (Dkt. # 1255, 1261.) The jury found Defendant Smith guilty

on Counts 1, 2, 3, 26, 29 and 30, of Part I of the indictment, guilty of Count 1 of Part II of

the indictment, but not guilty on Counts 2 and 3. (Dkt. # 1256.) The jury found

Defendant Vandiver guilty on Counts 1, 3, 4, 26, 27, 28, and 30, but not guilty on Count

2 of Part I of the indictment; the jury also found Defendant Vandiver guilty on Counts 1,

2, and 3 of Part II of the Indictment. (Dkt. # 1257.) Defendant Darrah was found guilty

on Counts 1, 2, 3, 5, 26 and 30 of Part I of the Indictment, guilty of Count 1 of Part II of

the Indictment, but not guilty on Counts 2 and 3. (Dkt. # 1258.) Defendants Mckeoun

and Witort were found guilty on Counts 1 and 3 of Part I of the Indictment. (Dkt. ## 1259

& 1260.)

       On February 9, 2015, Defendants filed a Joint Motion for Mistrial Based Upon

Prosecutorial Misconduct During the Government’s Closing Rebuttal Argument. (Dkt. #

1240.)2 Defendants claim that the Government (1) engaged in a pattern of flagrant

misconduct by denigrating defense counsel; (2) impermissibly commented on the

Defendant’s right not to testify; (3) impermissibly appealed to the jury’s sense of




1
 Defendants were charged under a wide range of criminal statutes including 18 U.S.C
§§ 2, 371, 922, 924(c), 1001, 1512, 1623, 1952, 1955, 1959, 1962(d), and 21 U.S.C. §
841.
2
 Although the motion was purportedly brought jointly on behalf of all Defendants,
Defendant Smith filed a separate Notice of Joinder to the motion. (Dkt. # 1241.)
                                                  2
community; (4) implied that defense counsel believed defendants were guilty; and (5)

urged the jury to convict based on Drozdowski’s bad character. Defendants further

contend that the Government’s bad behavior “goaded,” or forced them into moving for

mistrial and the Government should therefore be barred from retrying them based on

double jeopardy grounds.

       On March 11, 2015, Defendant Drozdowski filed a Joint Motion for New Trial

Pursuant to Federal Rule of Criminal Procedure 33.3 (Dkt. # 1287.) This motion

contains no argument or analysis, but simply references 18 previously-filed motions or

orders and all of their previously-made oral motions for mistrial, four of which are cited

by transcript number.

                                       II. STANDARD

       “[T]he adversary system permits the prosecutor to ‘prosecute with earnestness

and vigor and a prosecutor may strike hard blows as long as he does not strike

foul ones.” United States v. Young, 470 U.S. 1 (1985), at 7 (internal quotations

omitted)(citing Berger v. United States, 295 U.S. 78 (1935)). “[A] criminal conviction is

not to be lightly overturned on the basis of a prosecutor's comments standing alone,

for the statements or conduct must be viewed in context; only by so doing can [a

court] determine[ ] whether the prosecutor's conduct affected the fairness of the trial.”

Id. at 11. A motion for mistrial a l l e g i n g prosecutorial misconduct is unavailing

unless the conduct was “so pronounced and persistent that it permeates the entire




       3
         Defendant Vandiver filed a separate Notice of Joinder to the Motion for New
Trial. (See Dkt. # 1292.)
                                                  3
atmosphere of the trial”. United States v. Krebs, 788 F.2d 1166, 1177 (6th Cir. 1986)

(internal citations and quotations omitted).

       When evaluating a claim of prosecutorial misconduct, the court asks first if the

conduct was improper at all and, if it was, whether it was “flagrant.” United States v.

McAllister, 693 F.3d 572, 585 (6th Cir. 2012). In that regard, the court asks “(1)

whether the remarks tended to mislead the jury or to prejudice the accused; (2)

whether they were isolated or extensive; (3) whether they were deliberately or

accidentally placed before the jury; and (4) the strength of the evidence against

the accused.” United States v. Hargrove, 416 F.3d 486, 492 (6th Cir. 2005) ( quoting

United States v. Carroll, 26 F.3d 1380, 1385 (6th Cir. 1994)).

                                      III. DISCUSSION

                                 A. Motion for New Trial

       The court will first dispense with Defendants’ Motion for New Trial. Defendants

do no more than “incorporate by reference” a variety of objections, oral motions, and

written motions which have already been considered and ruled upon, either implicitly or

explicitly by this court. Defendants point to no specific allegation of error or articulate

any form of reasoned analysis giving context to their motion. Rather than advancing a

cohesive position or organized argument, Defendants appear to be attempting to

restate, or perhaps preserve for appellate review, previous unpersuasive positions. The

court is neither required nor inclined to ferret through all of the referenced documents to

decipher what argument Defendants may be trying to advance at this late stage of the

litigation. The court rejects as improper and groundless Defendants’ motion.

Incorporating arguments by reference and otherwise failing to provide any detail or



                                                  4
argument whatsoever is simply not a sustainable method of presenting a position to the

court. See, eg., Snyder v. United States, 23 F. App'x 212, 213 (6th Cir. 2001). Nor is

the practice desirable. The result of encouraging such a practice would be every

unsuccessful movant immediately filling a new, nearly identical motion claiming that the

denial of the unsuccessful motion breached his right to a fair trial. The court sees one

means to at least approximate the result apparently sought here: filing a proper, timely

motion for reconsideration.

                                 B. Motion for Mistrial

       Defendants bring next a motion for mistrial, taking aim at various statements

made during the Government’s closing argument. Closing argument began on January

20, 2015, with the Government’s initial closing lasting approximately six hours.

Defendants’ closing argument lasted, collectively, around ten hours, and the

Government’s rebuttal was about three and a half hours long. In considering this

motion, the court has reviewed the transcript of the closing arguments and consulted its

own recollection.

       Defendants cast the Government’s argument as inflammatory, improper, and

objectionable. As explained below, the court disagrees.

       The Government’s initial argument was focused, evidence-based, and altogether

proper. It was lengthy but only of necessity. In response, Defendants, individually and

as a cooperating collective, presented a combined argument that was sometimes

merely vigorous and at other times wildly vitriolic. Throughout, it was spotted with ad

hominem accusations and evidence-free attestations.




                                                5
       The Government was thus placed in a difficult position in organizing rebuttal

argument, which is properly focused fairly tightly upon answering the principal

arguments of the defense. Much of Defendants’ argument invited, indeed demanded a

response. However, Government counsel, in the court’s view, did not stray from the

fundamental role as a responsible officer of the court. Government counsel presented a

rebuttal that was, if anything, restrained given the comments of various defense counsel

during their arguments.

       The court finds nothing of merit in Defendants’ motion, and further finds that the

Government’s response brief exhaustively and correctly responded to each of the

allegations. The court will briefly address each of the presented issues.

               1. Defendants’ Closing Arguments Invited a Response

       In order to evaluate, the court must understand the context of the Government’s

rebuttal. United States v. Young, 470 U.S. 1, 11 (1985) (the “statements or conduct

must be viewed in context”). A brief description of the Defendants’ closing arguments is

needed.

       Defendant Vandiver’s attorney opened the defense arguments, asserting that

when the Government provides defendants with plea bargains with cooperation

agreements, it is the equivalent to “purchasing” their testimony with large sums of

money. Counsel posed a hypothetical of “how much is any of our freedom worth?”

(Dkt. # 1232, PageID 14775.) He continued by arguing that “the Government has bent

over backwards, contorted and twisted this case,”(id.), and that it was based on “an

investigation where the Government ignored what it wanted to and focused on the

other,” (id at 14786).



                                                6
       This theme produced repeated references to “purchased” or “bought testimony,”

stating that “if you buy the truth, it is not the truth.” (Id. at 14773.) As counsel amplified

this theme he presented representations of the evidence that were misleading at best,

specifically as to who did or did not say Vandiver was involved in methamphetamine

sales. Finally, as the Government points out, Vandiver’s attorney referred to the Box

Canyon beatings, and suggested that the victims got what they deserved after what

they did to “that poor woman” who was “kidnapped and beaten and tortured and

possibly raped.” (Id. at 14801.) This type of argument featuring “what happened” to the

“poor woman,” was devoid of any basis in the admitted evidence since the otherwise

hearsay statement of what was supposed to have “happened” to her was admitted for a

strictly limited purpose, i.e., the mere uttering of the statement. The Government

suggests, and the court agrees, that this urges jury nullification of culpability over the

Box Canyon events.

       Defendant Scott Sutherland, the only defendant ultimately acquitted, argued next

and also proceeded to misstate facts and improperly restate legal principles, adding to

the likelihood of jury confusion; he also urged jury nullification. Counsel’s argument with

respect to the statute of limitations and his intimation that this court had endorsed

Sutherland’s position prompted the court, sua sponte, to issue a curative instruction to

the jury. (Id. at 14827.) Counsel accused the Government of “fear mongering,” and

asked “is that what we’ve come to in this country? Is that what we’re about?” (Id. at

14831.) He asserted that “virtually every witness” called by the Government was facing

a life sentence, a claim that was untrue in fact, and based on no evidence. When

counsel implied the Government had to prove all of the racketeering activities, the



                                                  7
Government objected and the court again had to give a curative instruction. (Id. at

14835.) The Government correctly points out various other objectionable portions of

this closing but what the court most clearly recollects, and what cannot be discerned

from the transcript, is the abrasively loud volume that this particular attorney used

throughout his closing. He was virtually shouting his arguments at the jury, raising his

voice to a near-scream as he repeated twice his client’s vulgar reaction (“fuck you”) in a

letter claiming that people were lying about him. Counsel displayed what seemed to the

court as unwarranted delight, as he turned toward the Government’s table and let loose

the expletive for a second time. Whether his body language was a show for the jury or

merely incidental, the court does not know. The court is confident, however, that people

far down the hallway could hear the shout. The court strongly considered interrupting

the argument sua sponte at that point, but relented.

       While there is nothing inherently improper about using such a voice toward the

jury or quoting admitted exhibits and testimony, this behavior by Sutherland’s counsel

nonetheless established a tone of hard edged aggression that fell short of the expected

level of in-court civility; this approach appeared to the court as having encouraged

others to take up the cry, so to speak, in succeeding hours of presentation.

       Defendant Smith’s attorney, like Vandiver’s, referred to the female victim,

Heather Ford, whose mistreatment prompted the Box Canyon attacks:

       And you know, they really downplayed it. The Government really
       downplayed what happened to her. I mean, really downplayed. I mean,
       the testimony was that this girl, for whatever -- she owed a drug debt, for
       whatever reason, was taken into a room, which was the clubhouse, she
       had – they used tasers on her. Do you remember the tasers? I had them
       show on the board? They hooked her up, electrically. They, you know,
       sexually molested her. And they—


                                                8
(Id. at 14905.) The Government then objected because once again a defendant’s

attorney was relying on a statement which would be inadmissible hearsay and had been

received only with strict limitations. All defense attorneys well knew the limitation, but

nearly all roundly ignored it.

       Smith’s attorney also implied improper motives by the Government when he

suggested that the Government wanted a conviction in order to be featured in

“Government Weekly,” (Id. at 14876), and pointedly suggested that government

prosecutors request or reward perjury when they are brokering plea deals because

defendants “have to give you information, information that you like.” (Id. at 14883.)

Indeed, in his description of the proffer- and plea-negotiation process, this attorney

veered away from referring to actual witness testimony and began offering personal

attorney-generated testimony. This tactic caused the Government to once again object,

and the court to redirect counsel. With respect to the plea deal of Michael

Mastromatteo in particular, counsel incorrectly stated that Mastromatteo was given a

plea bargain of six years imprisonment and that, with time served, he was “walking

free.” (Id. at 14880.)

       Defendant Mckeoun’s attorney, in turn, avoided implying improper motives on

behalf of the Government, but did on multiple occasions offer personal opinions on the

credibility of witnesses injecting commentary that was too close to testimonial. Counsel,

for example, told the jury, without referencing any witness testimony or other evidence,

that his client was “opposed to Vicodin,” and “he's opposed to other guys in the club

using the Vicodin.” (Id. at 14941.)

       Defendant Drozdowski’s attorney followed the theme, arguing that the


                                                 9
Government’s repeated use of a photograph of Drozdowski holding firearms was a

“trick.” With respect to Sarah Sweet’s testimony about acts in aid of the conspiracy, he

argued that there was “[n]o testimony that Agent Fleming even tried to corroborate this.

And why? I think at this point it's become pretty clear. It's because, no, she said what I

wanted to hear. I don't need to corroborate it. Done. As long as you say what I want to

hear, it's good enough for me.” (Dkt. # 1233 at PageID14973.) In discussing “corrupted

testimony,” Counsel suggested that the Government told witnesses to say only what the

Government wanted to hear, and used variations of the word “corrupt,” indicating a

barely-veiled ad hominem accusation of subornation of perjury:

       It is corrupted by influence. It is corrupted by the threat of 10 years to life.
       The Federal Government is going to charge you with a crime for which the
       penalty is 10 years to life. Tell us what we want to hear. Cooperate with
       us. Do nothing to diminish your effectiveness on our behalf. You can have
       a misdemeanor. You can have probation. Corrupted influence comes on
       that stand. Corrupted testimony comes through the Government's case.

(Id. at 14978.)

       Likewise, counsel for Defendant Darrah also argued that the Government did not

seek evidence which went against its theory of the case, contending:

       There's been a constant theme from yesterday, and I want to continue it
       on to today, with the Government's overreach in this case. The
       Government, the Government overreach[ed] in this case. And there's a
       couple of instances that this occurred through the course of the trial that I
       want to highlight, because I think it's important.

       When the Government decides that this is the crime that's going on, they
       put -- and you've heard it for the last four months, they put all of their time,
       effort, money behind proving the theory of what they think is going on.

(Id. at 15014-15015.) The Government objected multiple times during this closing,

particularly with respect to counsel’s demonstrative aids, an admittedly “incorrect” slide

and a composite audio recording. The Government also rightly complained that counsel

                                                 10
was arguing facts that clearly were not in evidence. While the court did not make a

specific finding on some of these objections, the court did need to caution counsel to

please refer to admitted evidence, rather than talking about “facts” in general.

       The most troublesome and unprofessional defense argument came last, from

Defendant Witort’s attorney. Not only did counsel continue with the theme that the

Government was either suborning perjury or turning a blind eye by intentionally not

verifying its witnesses’ testimony, but counsel stressed, exhaustively, the lack of

documentary support---implying nefarious motives for the lack of such support:

       Well, Ms. Casey said the Government seized her paperwork. So if the
       Government seized her paperwork, you can only draw one of three
       conclusions to the extent that no paperwork has been brought here to
       corroborate a woman with a background as a liar. One of three
       conclusions can be reached:

       Number one, she's perjuring herself. The Government, whether it be the
       State or Federal Government, never seized her paperwork or she's lying
       again. And I don't like to call people liars and I try not to do that, but when
       one does not tell the truth, the shoe has to fit. So either, one, she's
       perjuring herself.

       Number two, they did seize the paperwork and didn't bother to look at it.

       Or number three, they seized the paperwork, looked at it, it did not support
       the claims made by Ms. Casey, and decided to ignore it. Because it's not
       here. There's only one of three options with that kind of testimony.

(Id. at 15041.) Counsel therefore invited the jury to speculate in concluding that the

Government knew a witness was perjuring herself and did not care, or even ignored

exculpatory evidence thereby committing a gross ethical violation. Counsel queried to

the jury: “Does the Government even believe its own witnesses . . .” (Id.at 15042.)

       Similar to Vandiver and Smith’s attorneys, Witort’s attorney also attempted to

argue about facts related to the Box Canyon events which were not in evidence, but


                                                 11
mention of which was provided only for a limited purpose. Specifically appealing to the

emotions of the jury, counsel attempted to discuss precisely what happened to Heather

Ford, despite repeated objections from the Government and instruction from the court to

cease the line of argument. After hearing the objections and providing instructions to

move along, counsel repeatedly continued improper argument regarding the details of

the reported assault on Heather Ford. The Government objected again:

      GOVERNMENT: Your Honor --
      THE COURT: That is -- no, that is --
      COUNSEL: You're right. You're right. I'll move on.
      THE COURT: That is exactly --
      COUNSEL: Strike that. We're going to move on.
      THE COURT: Mr. Pitts, stop. That is exactly contrary to my instruction to
      the jury.
      COUNSEL: You are right, Judge.
      THE COURT: There is no evidence --
      COUNSEL: Right.
      THE COURT: -- supporting that statement.
      COUNSEL: If I may, let me rephrase.
      THE COURT: You continue to interrupt me. Please don't.
      COUNSEL: I'm sorry.
      THE COURT: I want to emphasize to the jury that there
      is no evidence that any such things happened. Only that those
      words were uttered. That's the meaning of a limited purpose
      receipt of that kind of testimony from the detective. You move
      to your next point now.

(Id. at 15076-15077.) Counsel then immediately began the same line of argument,

which required yet another direction from the court:

      THE COURT: I'm going to direct you to move to your next point.
      COUNSEL: Okay.
      THE COURT: Beyond whatever it may be.
      COUNSEL: No problem.
      THE COURT: Abandon this point.
      COUNSEL: No problem.
      THE COURT: You've stepped far enough into the swamp.
      Let's get out of it.



                                               12
(Id. at 15077.) Counsel then moved on to other argument. To the court’s amazement,

he proceeded to inject his own testimony into the argument by returning once again to

the “facts” of the Ford incident, telling the jury that his client was in trial “because the

guy just doesn't like torturing women. And that's why he's sitting here.” (Id. at 15079.)

He also offered to the jury, with no evidentiary support, “That's a working man over

there who makes spas and sells spas.” (Id. at 15081.)

       The court highlights these comments, not to unnecessarily call into question the

propriety of defense counsel (although some questionable behavior was evident as

noted above), but rather to provide context to the Government’s rebuttal.

       The court generally allows argument to proceed uninterrupted and, consistent

with the standard jury instructions on this point, entrusts to the jury the responsibility of

determining whether the argument is or is not supported by facts in evidence. Generally,

therefore, the court does not inject itself into arguments. That the court felt it necessary

to do so a number of times in this case the court believes to be a measure of the

volatility and tension generated by such a lengthy trial.

       In the court’s view, in general, the defense presented closing arguments which

were coordinated, often inflammatory, sometimes incorrect on the law, too often

misleading on the facts, generally encouraging of jury confusion, and arguably

suggesting nullification with respect to the Box Canyon events.

       Throughout, the defense arguments imputed unethical and improper conduct

undertaken by or on behalf of the Government. In other words, the defense set the

table and established the tone for the rebuttal that their arguments invited.




                                                  13
       “The prosecution necessarily has ‘wide latitude’ during closing argument to

respond to the defense's strategies, evidence and arguments.” Wogenstahl v. Mitchell,

668 F.3d 307, 329 (6th Cir. 2012) (quoting Bedford v. Collins, 567 F.3d 225, 233 (6th

Cir.2009))). Further, “[t]he propriety of the prosecution's closing argument depends on

the circumstances of the case and ‘what the defense has said or done (or likely will say

or do).’ Id. (quoting Bedford, 567 F. 3d at 233). Indeed, “a criminal conviction is not to

be lightly overturned on the basis of a prosecutor's comments standing alone, for the

statements or conduct must be viewed in context; only by so doing can it be determined

whether the prosecutor's conduct affected the fairness of the trial.” United States v.

Young, 470 U.S. 1, 11 (1985). It may well be that the closing argument of the defense

invited the alleged improper comments of the prosecution. Id. (citing Lawn v. United

States, 355 U.S. 339 (1958)).

       That is exactly what happened in this case. The statements by the Government

now challenged by the defense were invited by the argument, tone, and theme set by

defense counsel in their arguments. The court is not here called upon to find that any

defendant’s attorney stepped outside the bounds of ethical advocacy in argument, but

has no doubt that presenter very aggressively pursued a theme of Government

impropriety, and made other (hopefully unintentional) misstatements or missteps in

closings which invited a proportional and corrective response from the Government. In

so holding, the court notes again that this trial was a particularly acrimonious litigation. It

lasted four months, punctuated with countless disputes, objections, motions, allegations

of discovery violations and sandbagging, and the like. Vigorous advocacy was

advanced by all counsel. As trial wrapped up with closing arguments, it is not surprising



                                                 14
that tensions were high and that closing arguments would become unusually heated.

The court’s comments on the tone and missteps of defense counsel do not hold that

counsel on either side impinged on any defendant’s right to a fair trial or in any way

negatively impacted a Defendant’s due process rights. The trial, and the argument, was

not compromised. Nonetheless, the Government’s challenged comments must be

viewed in the context of the hours of unusually aggressive closing arguments presented

by defense counsel.

                                       2. Analysis

          a. Did the Government Personally Denigrate Defense Counsel?
                                  Answer: No.

       Defendants first argue that the Government engaged in a flagrant pattern of

denigrating the defense counsel such that the defendants were denied a fair trial. But

characterizations do not amount to denigration. At most, the Government characterized

the defense counsel’s argument during their closings, accurately stating that some of

the defense counsel confused the issues, misdirected the jury, or otherwise obfuscated

the task at hand. Given some of the inaccurate or misleading arguments noted above,

this line of argument was reasonable. The Government accurately gives context to the

challenged statements in its response brief. (Dkt. # 1380 at PageID 16364-16367.) In

sum, the Government’s discussion of the closing argument of counsel for Vandiver,

Sutherland, and Drozdowski was entirely proportionate. Further, while it is true that the

Government used the words “nasty” and “nuts” when discussing Drozdowski’s counsel’s

argument, the Government did not, as Defendants suggest, directly call counsel those

names. Instead, the Government stated:



                                               15
       Mr. Machasic's closing arguments[,] complete with the necessary nasty
       tones and accusations against the Government's alleged overreach[,] was
       more notable about what he did not say rather than what he did say. He
       put the Government on trial.

(Dkt. # 1234 at PageID.15239.) The Government did not say counsel was “nasty;” it

said he used nasty tones. Further, the Government did not say counsel was “nuts.” It

said that it drove counsel nuts when the Government would show a photograph of his

client. (Id. at 15240.) Both of these statements, based on Drozdowski’s closing

argument itself, are not unfair characterizations.

       “Defense counsel, like the prosecution, is to avoid personal attacks on the

prosecutor and ‘avoid acrimony in relations with opposing counsel during trial.’”

Wogenstahl v. Mitchell, 668 F.3d 307, 330 (6th Cir. 2012) (quoting Young, 470 U.S. at

10). In Wogenstahl, the Sixth Circuit noted defense counsel’s “strident” suggestion of

impropriety by the prosecution, thus setting an “overall tone of the closing arguments

was one of extremely zealous advocacy, accurately described as unpleasant.” Id.

Given that context, “the cited statements of the prosecution's closing do not appear to

denigrate defense counsel inappropriately.” Id. Such is the case here. The

Government’s rebuttal must be viewed in context. The defense presented a theme of

repeated accusations or implications regarding the Government’s withholding or

ignoring of allegedly exculpatory evidence and use of alleged perjured testimony and

set the tone for aggressive closings. The Government was entirely reasonable in its

response. The Government did not, in any manner, personally denigrate defense

counsel.

               b. Did The Government Refer To Defendants’ Exercise
                    Of The Fifth Amendment Right To Silence?
                                   Answer: No.

                                                16
       The Fifth Amendment of the United States Constitution provides that “no person

. . . shall be compelled in any criminal case to be a witness against himself.”

Defendants argue that the Government impermissibly referred to the Defendants’

invocation of this right. “It is well settled that direct reference by a prosecutor to a

criminal defendant's failure to testify is a violation of the defendant's privilege against

compelled self-incrimination.” Lent v. Wells, 861 F.2d 972, 975 (6th Cir. 1988) (citing

Griffin v. California, 380 U.S. 609 (1965)). When viewing the constitutionality of indirect

references by the prosecutor to the defendant's failure to testify, the Sixth Circuit

instructs that the court must examine four factors:

       1) Were the comments ‘manifestly intended’ to reflect on the accused's silence or
       of such a character that the jury would ‘naturally and necessarily’ take them as
       such;

       2) were the remarks isolated or extensive;

       3) was the evidence of guilt otherwise overwhelming;

       4) what curative instructions were given and when.


Id. (citing Hearn v. Mintzes, 708 F.2d 1072, 1077 (6th Cir.1983)). It is difficult to

examine these factors in light of the challenged comments because it strains credulity to

believe that the comments could have the meaning which Defendants attempt to attach

to them. These statements do not remotely refer to the Defendants’ silence, but rather

are indicative of the Government’s attempt to focus on the extreme strength of the

evidence which had been presented—"through the number of individuals that came in

and laid it all out: the good, the bad, and the ugly.” (Dkt. # 1233 at PageID.15104.)




                                                  17
How this refers to the Defendants’ invocation of the Fifth Amendment, the court is at a

loss to understand.

        Defendants challenge the Government’s dispute of the “claim of right” argument.

Defendant Smith contended that that Defendants had a claim or right to the

motorcycles, and in rebuttal the Government pointed out that no one had testified in

such a way to give any credence to this theory. Again, this is not commenting on

Defendant’s silence, but merely pointing to the record evidence, or the lack thereof, by

highlighting the multiple club members who did testify regarding the motorcycles.

Defendants next complain about a passing statement by the Government to

“Defendants,” plural on phone calls. During this portion of the rebuttal, Defendant

Drozdowski’s attorney objected because his client was not on any calls, the court stated

that the Government could so acknowledge on this “minor matter,” and the Government

apologized, stating it would be more careful going forward. (Id. at 15135.) Again, this

isolated and nearly immaterial comment does not impinge on the Defendants’

invocation of the Fifth Amendment.

        Finally, the statement that “[t]he Government did not pick these witnesses, . . .

[t]he Defendants did,” was again not a reference to the Defendants not taking the stand.

Instead, the Government immediately followed this with an explanation that the

witnesses were “chosen” from the Defendants’ associates, friends, and fellow DDMC

members. (Dkt. # 1234 at PageID 15197.) This statement (a common prosecutorial

meme) was clearly intended to refute the Defendants’ repeated argument that the

Government carefully chose its evidence based only on what supported its theory of the

case.



                                                18
       Defendants suggest that these comments evince a manifest intent to reflect on

the accuseds’ silence, but “[t]he court will not find manifest intent if some other

explanation for the prosecutor's remarks is equally plausible”. Lent, 861 F.2d at 975

(citing United States v. Robinson, 651 F.2d 1188, 1197 (6th Cir.1981)). Whether the jury

would “naturally and necessarily” construe the comments to reflect on a defendant's

failure to testify requires “a probing analysis” of the context of the comments, and the

likely effect of the trial court's curative instruction. Id. Here, an analysis of the context of

the comments reveals no manifest intent. Given further their isolated nature, the

overwhelming evidence of guilt, and the fact that no curative instruction was even

necessary (let alone requested), the court rejects Defendants’ argument as unfounded.

            c. Did the Government Appeal To “Community Conscience”
                       or Incite Jury Passions and Prejudices?
                                      Answer: No.

       Next, Defendants contend that the Government appealed to the jury to be the

“conscience of the community” and incited the jury’s passions and prejudices by telling

the jury that other juries had convicted similarly situated defendants. Specifically,

Defendants take issue with the following line of argument:

       Is RICO conspiracy too difficult to understand, as Mr. Daly suggests? Tell
       that to the jury that convicted Mad Anthony for the RICO conspiracy. Tell
       that to Iron Mike, who pled guilty to RICO conspiracy. And tell that to the
       countless federal juries in the courthouse and across the nation.

(Dkt. #1234 at PageID 15217.) Mr. Daly objected, stating that there was no evidence

about what happens in another court, the court sustained, stating “better to avoid in my

opinion.” The Government indeed moved on, explaining that Mr. Daly’s argument was

“insulting,” and “that's the bottom line. And it was entitled to -- it was intended to rattle

you to give up against -- give up and acquit Scotty Z of the serious charges that have

                                                  19
been lodged against him.” (Id. at 15217-15218.) Indeed, given this context, it is clear

that the Government was not, as Defendants suggest, appealing to the community

conscience, but tying its argument directly to Sutherland’s attorney’s argument that

RICO was simply too confusing and no one could make sense of it. As the Government

said, just before the challenged statement,

       The glittering jewel of Mr. Daly's argument about his desire to avoid
       confusion doesn't make a lot of sense, incredibly, because basically he
       says the RICO conspiracy law is too confusing. It's too complicated. No
       one can understand it. Good luck, he says, and then he walks away,
       throws his hands up in the air. He did this to confuse you, to play on your
       emotions and concerns that this process is too hard.

(Id. at 15217.) The Government was tying its remark directly to a contention of

Sutherland’s attorney. This is not a situation like that presented in Berger v. United

States, 295 U.S. 78, 85 (1935), where “[t]he prosecuting attorney's argument to the jury

was undignified and intemperate, containing improper insinuations and assertions

calculated to mislead the jury.” Instead, the Government was simply refuting

Sutherland’s attorney’s intimation that RICO was too confusing, that the jury could not

possibly understand it. The Government’s remark was narrow, fleeting, and not of any

serious moment. The court rejects Defendants’ argument.

                d.   Did the Government Imply that Defense Counsel
                          Knew that Defendants Were Guilty?
                                     Answer: No

       Defendants contend that the Government implied, in the following statement, that

Drozdowski’s attorney knew he was guilty:

       And you know, it just drove Mr. Machasic nuts, every time we showed
       photos and addressed them in court, of course it does. He would love for
       that to go away. What am I talking about? The tattoos of the brass knuckle
       -- the brass knuckles, and the "talk shit" on the fists of David Drozdowski.
(Dkt. # 1234 at PageID 15240.)       This statement, however, was clearly tied to Mr.

                                               20
Machasic’s argument during his closing which implied the Government had no reason to

be showing the photograph of his client:


       The Government put up, in its closing argument, a picture of my client, and
       you've seen it many times now. They've put that picture up over and over
       again, my client holding sidearms. Said, look, he must have, he must have
       knowingly possessed that ammunition. He must have had that ammo. It
       must have been his ammunition. Okay? Rifle ammo, five rounds; shotgun
       shells; and a picture of sidearms. Don't be fooled by that trick. That was just
       an excuse for them to put up, yet again, that picture of my client holding
       sidearms. That ammunition does not fit sidearms.
(Dkt. #1232 at PageID 15949.) The Government did not imply that Drozdowski’s attorney

knew he was guilty. Defense counsel argued in his closing that it was a “trick” for the

Government to show a picture of his client “over and over again.” The Government then

flipped the argument back, defended its use of the photograph, and argued that defense

counsel did not like the photograph because of the inference which could be drawn, by

the jury, from the photograph. The Government’s argument was not improper.

e.   Did the Government Introduce “ Bad Character” Evidence Or Urge The Jury
                To Convict On The Basis Of Character Evidence?
                                 Answer: No

       Also relying on the Drozdowski photographs, Defendants contend that the

Government’s use, and comments about the content, constitutes impermissible

evidence of a person’s character trait. “A fundamental rule of evidence is that a

defendant's ‘bad character’ cannot be used to argue that the defendant committed the

crime for which he is being tried, or had the propensity to commit that crime.”

Washington v. Hofbauer, 228 F.3d 689, 699 (6th Cir. 2000) (citing Fed. R. Evid. 404(a)

(“Evidence of a person's character or a trait of character is not admissible for the

purpose of proving action in conformity therewith on a particular occasion....”)

(additional citations omitted)). “When a prosecutor dwells on a defendant's bad

                                                21
character in this prohibited manner, [the court] may find prosecutorial misconduct.” Id.

(citing Cook v. Bordenkircher, 602 F.2d 117, 120 (6th Cir.1979) (noting that the

“prosecutor's misconduct in this case is severe” due to his “persistent Ad hominem

attack on the petitioner's character”)). No such impermissible use was made here. The

pictures of Drozdowski with firearms, with his brass knuckle tattoos, the fist tattoo

stating “talk shit, get hit”, and his excessively large rings were relevant to the charge of

violent crime in aid of racketeering. This is particularly true given the testimony

regarding the assault of McClure and the flesh that was in Drozdowski’s ring. To the

extent the photographs were prejudicial, their probative value outweighed any

prejudicial effect.

       The argument is without merit. The Government did not argue, citing these

photographs or any other evidence, that Drozdowski or any of the Defendants were the

type of people who would be involved in a RICO conspiracy. Instead, the Government

argued, based on the properly admitted evidence, that the Defendants were guilty. And,

with the exception of Defendant Sutherland, they were.

                                     IV. CONCLUSION

       When looking at claims of prosecutorial misconduct, the court must analyzie

disputed comments in the context of the trial as a whole and recognize that

inappropriate comments alone do not justify reversal where the proceedings were

“otherwise fair.” United States v. Henry, 545 F.3d 367, 377 (6th Cir. 2008) (quoting

United States v. Young, 470 U.S. 1 (1985) and citing United States v. Hitow, 889 F.2d

1573, 1579 (6th Cir.1989) (“Even if certain comments are found to be inappropriate,

they ... must be examined within the context of the trial to determine whether the



                                                 22
prosecutor's behavior amounted to prejudicial error.”)). This requires the court to

examine “defense counsel's conduct, as well as the nature of the prosecutor's

response.” Young, 470 U.S. at 12. Motions for mistrial will not be granted where

“prosecutors have responded reasonably in closing argument to defense counsel's

attacks, thus rendering it unlikely that the jury was led astray.” Henry, 545 F.3d at 377

(citing Young, 470 U.S. at 12). After considering the context of the challenged

comments, the court finds nothing improper in the Government’s closing argument. The

Government confined its argument to the facts in evidence, did not engage in improper

attacks of defense counsel, and constrained its argument as required by the rules of

evidence and the prosecutor’s role as officer of the court. The trial, and the arguments,

were heated. But the Government’s arguments did not constitute prosecutorial

misconduct. As such,


       IT IS ORDERED that Defendants’ Joint Motion for Mistrial Based Upon

Prosecutorial Misconduct During the Government’s Closing Rebuttal Argument. (Dkt. #

1240) is DENIED.

       IT IS FURTHER ORDERED that Defendants’ Joint Motion for New Trial Pursuant

to Federal Rule of Criminal Procedure 33 (Dkt. # 1287) is DENIED.



                                           s/Robert H. Cleland
                                          ROBERT H. CLELAND
                                          UNITED STATES DISTRICT JUDGE

Dated: November 2, 2018




                                                23
I hereby certify that a copy of the foregoing document was mailed to counsel of record
on this date, November 2, 2018, by electronic and/or ordinary mail.

                                                      s/Lisa Wagner
                                                     Case Manager and Deputy Clerk
                                                     (810) 292-6522


S:\Cleland\Cleland\JUDGE'S DESK\C3 ORDERS\11-20129.TrialGroup1.Mistrial.CHD.RHC.4.docx




                                                            24
